Citation Nr: 0613517	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  02-03 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
schizophrenia, including depression, currently evaluated as 
50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from July 1957 to August 
1961 and from October 1961 to October 1963. 

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO).  That decision granted an 
increased rating for the service connected psychiatric 
disorder from 10 percent to 50 percent.  A March 2005 Board 
decision denied a rating in excess of 50 percent for the 
service-connected psychiatric disorder, and the veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in February 
2006, the Court vacated the March 2005 Board decision, and 
remanded the case to the Board for readjudication pursuant to 
a Joint Motion for Remand (Joint Motion).  The Joint Motion 
found that the veteran was not afforded a VA examination that 
properly assessed the degree to which the veteran's 
employment is impaired by his service connected psychiatric 
disability.  As such, the RO will be directed to afford the 
veteran such an examination upon remand.  

The veteran has not been afforded a letter specific to his 
claim for an increased rating for schizophrenia including 
depression that is in complete compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC for the following development.  
VA will notify the veteran if further action is required on 
his part.  

1.  All required notification and 
development action should be completed, 
including a VCAA compliant letter that 
specifically addresses the veteran's 
claim for an increased rating for his 
service-connected psychiatric disorder.  
This letter should:  

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for increase. 
 
(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim 

2.  The veteran should be afforded a VA 
psychiatric examination that assesses the 
severity of the service connected 
schizophrenia with depression, to 
specifically include the degree to which 
this disability precludes employment.  
The veteran is advised that failure to 
report for the scheduled examination may 
result in the denial of his claim.  38 
C.F.R. § 3.655 (2005). 

The claims file must be made available to 
the examiner, and the reports from this 
examination must document that the 
pertinent clinical history contained 
therein was reviewed in conjunction with 
the examination.  The examiner should 
also state whether the veteran's service-
connected psychiatric disorder results 
in: 

a. Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; or difficulty in establishing and 
maintaining effective work and social 
relationships; or

b. Occupational and social impairment 
with deficiencies in most areas, such as 
work, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech that is intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene, 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); or an inability to 
establish and maintain effective 
relationships; or

c. Total occupational and social 
impairment due to such symptoms as gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or memory loss for names of 
one's close relatives, occupation, or own 
name.

3.  Following the completion of the 
development requested above, the claim 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





